Citation Nr: 1547376	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and attention-deficit hyperactivity disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 5, 1981, to November 25, 1981.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim of entitlement to service connection for a bipolar disorder.  

In March 2010, the Veteran testified at a Travel Board hearing, a transcript of which has been associated with the electronic claims file.

In August 2010, July 2012, and February 2014, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Board is aware that this appeal has been remanded multiple times. Unfortunately, it must again be remanded to attempt to obtain federal records; there is no discretion in this matter, VA is under an obligation to obtain relevant federal records unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

In the February 2014 remand, the Board directed the AOJ to contact the service department and attempt to obtain all of the Veteran's treatment records as a military dependent from 1961 to 1979.  In a December 2014 report of general information, the appellant reported that he was treated at Lockbourne Air Force Base in Ohio and Offutt Air Force Base in Nebraska.  The AOJ obtained all military dependent treatment records from Offutt Air Force Base from 1968 to 1979 but did not obtain any records from Lockbourne Air Force Base from 1961 to 1968.  Therefore, the AOJ did not comply with the directives of the February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the Social Security Administration indicated in April 2011 that their records had been destroyed, more recent evidence shows that the Veteran has applied for a reinstatement of Social Security disability benefits.  Thus, the AOJ should attempt to obtain any current records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and attempt to obtain all of the Veteran's treatment records as a military dependent from 1961 to 1968 at Lockbourne Air Force Base in Ohio.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Contact the Social Security Administration and obtain any current records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, undertake any additional necessary development and readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




